Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gelfenbeyn et al. (U.S. Patent Application Pub. No. 2017/0180499, hereinafter “Gelfenbeyn”).
	In regard to claim 1, Gelfenbeyn discloses a method (Fig. 9), comprising: 
	automatically activating a chat bot from a user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 

	identifying a subject and an action from the natural-language input (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]); 
	processing the action with a service that is identified based on the subject (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]); and 
	providing, by the chat bot, natural-language results to the user based on results returned from the service (the CIS generates a natural language response for the user based on the retrieved information, paragraphs [0090] and [0038]); and 
	processing a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]).

	In regard to claim 2, Gelfenbeyn discloses receiving further includes receiving the natural- language input as spoken audio that is spoken by the user (speech input, paragraph [0090]).

	In regard to claim 3, Gelfenbeyn discloses receiving further includes receiving the natural- language input as a text message sent by the user to the method (manual text input, paragraph [0083]).

	In regard to claim 4, Gelfenbeyn discloses receiving further includes receiving the natural- language input as an instant message sent by the user within a messaging platform (Fig. 8, user input 808 provided through a chat interface, paragraph [0083]).

	In regard to claim 5, Gelfenbeyn discloses identifying further includes identifying the action as a travel-related query associated with travel of the user (request for navigational data, paragraphs [0098] and [0101]).

	In regard to claim 7, Gelfenbeyn discloses processing further includes processing the action utilizing an Application Programming Interface provided by the service (identified web services are utilized via the web service’s APIs, paragraph [0077]).

	In regard to claim 9, Gelfenbeyn discloses providing further includes providing the natural- language results as spoken audio to the user (machine generated audio message, paragraphs [0090] and [0043]).

	In regard to claim 10, Gelfenbeyn discloses providing further includes providing the natural-language results as a text message to the user-operated device (a text message response, paragraphs [0090] and [0043]).

	In regard to claim 11, Gelfenbeyn discloses providing further includes providing the natural-language results as an instant message to an account of the user associated with a messaging platform (Fig. 8, CIS response 806 provided through a chat interface, paragraph [0083]).

	In regard to claim 12, Gelfenbeyn discloses interacting with the user in a dialogue using natural language conversations when processing the method (natural language conversation, paragraphs [0003-0004]).

	In regard to claim 13, Gelfenbeyn discloses a method (Fig. 9), comprising: 
	automatically activating a chat bot from a user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 
	interacting, by the chat bot, with the user in a natural-language dialogue (a natural language dialog between the user and the CIS, paragraphs [0090] and [0003-0004]); 
	identifying an action requested by the user during the natural-language dialogue (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]); 
	processing the action to obtain results with a travel-related service (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]; the information including navigational data, paragraphs [0098] and [0101]); and 
	communicating, by the chat bot, the results during the natural-language dialogue (the CIS generates a natural language response for the user based on the retrieved information, paragraphs [0090] and [0038]); and 
	processing a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]). 



	In regard to claim 15, Gelfenbeyn discloses interacting further includes switching between an original user-selected natural language medium to a different user-directed natural language medium during the natural-language dialogue (the user may freely alternate between speech input and manual text input, paragraphs [0082-0083]).

	In regard to claim 16, Gelfenbeyn discloses interacting further includes indirectly interacting with the user through a bot connector, wherein the user is directly engaged in the natural-language dialogue through instant messages provided in a messaging platform with a messaging bot (Fig. 8, user interaction is provided through a chat interface, paragraph [0083]), the messaging bot communicating with the bot connector, and the bot connector communicating with the method (Fig. 4, user device 410 runs a dedicated mobile application allowing communication with CIS 306 via communications network 430, paragraphs [0074-0075]).

	In regard to claim 17, Gelfenbeyn discloses processing further includes processing the action as a query for travel-related information associated with travel of the user (request for navigational data, paragraphs [0098] and [0101]).

	In regard to claim 19, Gelfenbeyn discloses a system (Fig. 4), comprising:

	a user-operated device (user device 410, paragraph [0075]); and
	the travel assistant bot to:
		automatically activate a chat bot portion of the travel assistant from the user-operated device that is operated by the user (a chat information system (CIS) is activated by a triggering event, such as the presence of a user device in a particular location, paragraphs [0004] and [0087-0088]) when the user-operated device is detected as having a current physical location that is within a configured geographic distance from an airport, a bus station, a train station, or a subway station (a triggering event includes identifying the user device is at a predetermined location such as an airport, paragraph [0098]); 
		engage, by the chat bot portion, a user in natural-language conversations (a natural language dialog between the user and the CIS, paragraphs [0090] and [0003-0004]); 
		identify an action to process from at least one of the natural-language conversations (the CIS maps the input to a meaning representation, identifying the user goal, etc. from the natural language input, paragraph [0037]); 
		process the actions with a travel-related service (based on the determined meaning representation, specific information is retrieved from one or more resources, paragraph [0038]; the information including navigational data, paragraphs [0098] and [0101]); 
		obtain results from the action from the travel-related service (specific information is retrieved from one or more resources, paragraph [0038]; the information including navigational data, paragraphs [0098] and [0101]);

		process a front-end interface of the chat bot from the user-operated device while processing a back-end interface of the chat bot on a server (Fig. 4, a user device 410 runs a mobile application enabling communication with the CIS 306 in a client-server environment, paragraph [0075]). 

	In regard to claim 20, Gelfenbeyn discloses the travel assistant bot is further configured to engage in the natural-language conversations through natural-language mediums that include spoken audio, text messages, and instant messages associated with one or more messaging platforms (speech, textual input, etc., paragraphs [0083] and [0090]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gelfenbeyn, in view of Fortin et al. (U.S. Patent Application Pub. No. 2018/0174152, hereinafter “Fortin”).
	In regard to claim 6, Gelfenbeyn does not expressly disclose identifying the action as a travel-related transaction associate with travel of the user.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify the action as a travel-related transaction associated with travel of the user, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).

	In regard to claim 8, Gelfenbeyn does not disclose locating travel information associated with the service within a digital wallet on the user-operated device and processing the action by parsing the travel information to obtain the results.
	Fortin discloses locating travel information associated with the service within a digital wallet on the user-operated device and processing the action by parsing the travel information to obtain the results (an intelligent mobile wallet is utilized to parse the user’s natural language command in order to retrieve the appropriate payment information when the user is travelling, paragraph [0140]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to locate travel information associated with the service within a digital wallet on the user-operated device and process the action by parsing the travel information to obtain the results, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).

	In regard to claim 18, Gelfenbeyn does not disclose processing further includes processing the action as a travel transaction associated with travel of the user.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to identify the action as a travel-related transaction associated with travel of the user, because it would allow a user to provide payment without the need to manually interact with the user device, as taught by Fortin (paragraph [0034]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chandramouli et al. disclose a system that initiates a chat bot based on the user’s location.  Konstantinos et al. disclose a real-time travel information system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






BLA 2/10/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656